 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-0215-MCE
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE
13                          v.
                                                        Date:     January 31, 2019
14   AGUSTIN RODRIGUEZ-SANDOVAL and                     Time:     10:00 a.m.
     GUSTAVO BARRAZA-BARBOZA,                           Judge:    Hon. Morrison C. England, Jr.
15
                                 Defendants.
16
17
18          Plaintiff United States of America, through its respective counsel, and defendants Agustin

19 Rodriguez-Sandoval and Gustavo Barraza-Barboza, through their respective counsel of record, stipulate
20 that the status conference now set for January 31, 2019, be continued to March 14, 2019, at 10:00 a.m.
21          On October 30, 2018, both defendants were arraigned on the three-count Indictment in this case.

22 (ECF Nos. 12, 14.) In the weeks following, the government produced to the defense the U.S. Forest
23 Service’s 48-page report of investigation prepared in connection with the case. In the coming week, the
24 government anticipates producing to both defense counsel an additional set of video recordings from the
25 date both defendants were arrested. Defense counsel will require time to review these new materials, as
26 well as the materials already produced, time to discuss them with their clients, time to conduct additional
27 investigation, time to research potential defenses and motions, and time to otherwise prepare for trial.

28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           1
30    CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for January 31,

 2 2019, be continued to March 14, 2019, at 10:00 a.m. The parties further agree that time under the
 3 Speedy Trial Act should be excluded from the date the parties stipulated, up to and including March 14,
 4 2019, under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479
 5 [Local Code T4], based on continuity of counsel and defense preparation.
 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
 8 The parties also agree that the ends of justice served by the Court granting the requested continuance
 9 outweigh the best interests of the public and the defendant in a speedy trial.
10                                                         Respectfully submitted,

11
12 Dated: January 28, 2019                                 _/s/ Timothy H. Delgado____________
                                                           TIMOTHY H. DELGADO
13                                                         Assistant United States Attorney
                                                           Attorney for Plaintiff United States
14
15 Dated: January 28, 2019                                 _/s/ THD for Jennifer Mouzis________
                                                           JENNIFER MOUZIS
16                                                         Attorney for Defendant Agustin Rodriguez-
                                                              Sandoval
17
18 Dated: January 28, 2019                                 _/s/ THD for Noa Oren_____________
                                                           NOA OREN
19                                                         Assistant Federal Defender
                                                           Attorney for Defendant Gustavo Barraza-
20                                                            Barboza
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS            2
30    CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the
 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective
 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of
 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial.
 8          Time from the date the parties stipulated, up to and including March 14, 2019, shall be excluded

 9 from computation of time within which the trial in this case must begin under the Speedy Trial Act, 18
10 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479 [Local Code
11 T4]. It is further ordered that the January 31, 2019 status conference be continued until March 14, 2019,
12 at 10:00 a.m.
13          IT IS SO ORDERED.

14 Dated: January 29, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION AND ORDER TO CONTINUE STATUS             3
30    CONFERENCE
